Opinion by
Judge Pryor:
It may be that the judgment rendered in this case determining the right of the debtor to a homestead did not preclude the creditor from an attempt to subject the homestead to a debt incurred prior to the passage of the homestead law; yet the effort in this case is to show by parol testimony after the lapse of twenty years that the note executed in 1871 was for an indebtedness created as far back as the years 1850 or 1854. In such a case the proof should be clear and conclusive before the homestead will be subjected. The proof in this case consists principally of the statements made by the obligee to others, not in the presence of the debtor. That they had business transactions in the year 1854 is evident, but whether these transactions were involved or constituted the consideration of the note in 1871 is doubtful, and the creditor, under the circumstances, should be satisfied with obtaining his pro rata of the estate with the other creditors. This being the view adopted by the court below the judgment is affirmed.